Case 2:18-cv-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 1 of 12 PagelD: 37

James Coe, Jr., B.S.E.E.
3202 Hana Road
Edison NJ 08817

October 26, 2018

Honorable C|aire C. Cecchi
U.S. District Judge

50 Walnut Street

NeWarK NJ 07102

Re: Coe v. Brullo, No. 18-CV-13338 (CCC)(JBC)
Dear Judge Cecchi:

The pro se Plaintiff, respectfully submits this letter to correct several statements by Ass.
U.S. Attorney Kruti Dharia.

Firstly, the Plaintiff seeks to correct the record, With regard to Fed. R. Civ. P. 4(i).

The Plaintiff did in fact serve the U.S. Attorney for the District of NeW Jersey, for good
cause by U.S. Priority l\/lail Tracking # 9505 5150 2073 82472003 08.

The Plaintiff simply does not agree With the NeW Jersey U.S. Attorney’s statement that
the Plaintiff must serve the U.S. Attorney General of the United States twice.

Secondly, the pro se Plaintiff seeks to challenge any third party hearsay claim With
regard to the claim that the Plaintiff personally delivered a copy of the summons and
complaint to the federal employee’s personal home Without providing proof to all parties,
this must be considered hearsay under the law of rule.

The Plaintiff did serve the Defendant by U.S. l\/lail Tracking No. 9505 5158 9827 8276
1207 25.

ln addition, on the subject of service, please see the attachments

l need to respectfully point out the fact, that New Jersey District Attorney’s Office does
an extremely poorjob sending out case mail to the address of record, 3202 Hana Road,
Edison NJ 08817, not the cc: address signed by Assistant U.S. Attorney Kruti Dharia,
i.e. 3203 Hana Road, Edison NJ 08817.

Case 2:18-cv-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 2 of 12 PagelD: 38

|n summary, the Plaintiff does however agree that the U.S. Defendant in this matter
does have 60 days to answer

Respectfully submitted

Ja es Coe Jr., B_S.E.E

Attachments: (4)

Case 2:1 8-CCC-.JBC Document8 Filed 10/6%/118e ngee§togt;l£l§a&e®: 39

 
 

United States Attorney
District ol` New Jersey
Civil Division

 

CRAIG CARPENITO 970 Bmad Smel. Sun¢ 700 mann {973) 645~2700
Umrm) Sr.a'rm Amm~'l:v N¢wark_ N.l 07102 dim!:{$?:r) 64&2391
Kruti D_ Dhan'a

Assistant United Smfes Attorney

October 15, 2018

B_Y EQF

Honorable Claire C. Cccchi
U.S. District Judge

50 Walnut Street

Newark, N.J. 07101

Re: Coe v. Brullo, No. 18-CV-13338 (CCC)(JBC)

Dear Judge Cecchi:

The Government submits this letter regarding the lack of service made in
this case. The pro se PlaintiH` appears to be bringing an employment action during
his time as an employee of the U.S. Postal Service in 2005. The defendant here is a
federal employee sued in his official capacity. Plaintitl` states in his complaint that
the basis for jurisdiction is that he is suing the U.S. Government. See ECF No. 1.
Thus, service must comply with Fed. R. Civ. P_ 4(i). In addition to serving the
federal employee, Plaintiti` must also serve the United States. See Fed. R. Civ. P.

4(i)(2).

Proper service on the United States requires a party to send a copy of the
summons and complaint by registered or certified mail to the civil-process clerk at
the United States Attorney’s ()Hice for the District of New Jersey (“USAO"') and to
send a copy of the summons and complaint by registered or certified mail to the
Attorney General of the United States at Washington, D.C. See Rule 4(i)(1); see also
Fominyam u. Borgen, No. 16-CV411, 2017 WL 1243139, at *2 (D.N.J. Jan. 20, 2017)
(holding that although the plaintiff may have mailed the summons and complaint to
the federal agency, service was improper because he did not serve the USAO and
the Attorney General of the United States); Machulas v. Secfy, Dep't of Air Force,
No. 06-CV»225, 2006 WL 2927616, at *2 (_D.N.J. Oct. 11, 2006) (dismissing the case
for lack of service because while the pro se plaintiff mailed a copy of the summons
and complaint to the federal agency, he failed to serve the USAO and the Attorney
General of the United States). Here, Plaintiff failed to complete these necessary
steps to effect service

Case 2:18-cv-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 4 of 12 PagelD: 40

 

Second, it appears that Plaintiff personally delivered a copy of the summons
and complaint to the federal employee’s personal home. See ECF No. 5. Rule 4(c)(2)
provides that a party may not personally effect service. “Even when service is
effected by use of the mail, only a nonparty can place the summons and complaint
in the mail.h Con,stien u. United States, 628 F.3d 1207, 1213 (10th Cir. 2010); see
also Fominyam, 2017 WL 1243139, at *2 (holding that the pro se plaintiffs attempt
to serve the defendants was improper because he personally mailed the summons
and complaint to the federal agency); McCray v. Unite Here, No. 13-CV-6540, 2015
WL 1279694, at *3 (D.N.J. Mar. 20, 2015) (concluding that service was ineffective
where the pro se plaintiff mailed the summonses to the USAO himself); Readin.g u.
United States, 506 F_ Supp. 2d 13, 19 (D.D.C. 2007) (concluding that Rule 4 does not
allow a pro se plaintiil` to circumvent procedural requirements by effectuating
service by certified mail himseli). Accordingly, Plainti£f’s attempt to serve the
federal employee is improper because he failed to comply with Rule 4(c)(2).

I also respectfully note that, once Plaintiff completes service in accordance
with Fed. R. Civ. P. 4(i), Defendant has sixty days from the date of service on the
United States Attorney's Office to answer or otherwise respond to the complaint
See Fed. R. Civ. P. 12(a)(2).

Thank you for your consideration

Respectfully submitted,

CRAIG CARPENITO
United States Attorney

s/ Krnti Dh;lrlla
By: Kruti D. Dharia
Assistant U.S. Attorney

cc; Jarnes Coe, 3203 Hana Road, Edison, NJ 08817 (by ma£l)

10

Your Mail froH@URSH'c]:®MF‘dIQBBS-CCC-JBC DOCUl'Tl€ll'[ 8 Fll€d 10/29/]18ps:I%H@Ea@l.€Bcn]{@clBI&QGiB£cA-].ls/PrintMcssage

From: Mayank Trivedi <mayank@mayanktrivedi.net>
To: James Coe <j.coe@verizon.net>
Subject: Your Mai| from US Justice Department
Date: Sun, Oct 21, 2018 4:19 pm
Attachments: JamesAddress1.jpg (5535K), JamesAddressZ.jpg (3047K), JamesLetter.pdf (735K)

 

Hi Mr. Coe,

Sincere apologies at the onset to have opened a mail that Was addressed to you. I received it yesterday in my mailbox
and as usual thinking of it as my mail l opened it.

l assure you that l haven’t read anything below the opening address on the paper, So you may consider this to be Safe
from any disclosure

Since you no more live in the neighborhood, I couldn’t reach out to you to handover the mail, hence I Scanned the letter
and the envelop and sending you this over email.

I hope that you get this email and this letter as it Seerns to be some important mail. You can reach back to me should
you get this email and we can Work a way out for me to handover this mail to you.

Regards

Mayank

 

 

2Attached images

 

n-

    

l 0f2 10/25/2018, 3;05 PM

Your Mailfrom©@$€§tzéd_§e§ahili$§:BS-CCC-JBC DOCUm€ll'[ 8 Fll€d lO/ZQ/H¢§)S;/FPMQ(§,@BMMQ@'€AQS/primw[essage

 

2 of2 10/25/2018, 3105 PM

Case 2:18-cv-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 7 of 12 PagelD: 43

James Coe, Jr., B.S.E.E_
3202 Hana Road
Edison NJ 08817

October 26, 2018

Honorab|e Claire C. Cecchi
U.S. District Judge

50 Walnut Street

Newark NJ 07102

Re: Coe v. Bru//o, No. 18-CV-13338 (CCC)(JBC)
Dear Judge Cecchi:

The pro se Plaintiff, respectfully submits this letter to correct several statements by Ass.
U.S. Attorney Kruti Dharia.

Firstly, the Plaintiff seeks to correct the record, with regard to Fed. R. Civ. P. 4(i).

The Plaintiff did in fact serve the U.S. Attorney for the District of New Jersey, for good
cause by U.S. Priority l\/lail Tracking # 9505 5150 2073 82472003 08.

The Plaintiff simply does not agree with the New Jersey U.S. Attorney’s statement that
the Plaintiff must serve the U.S. Attorney General of the United States twice.

Secondly, the pro se Plaintiff seeks to challenge any third party hearsay claim with
regard to the claim that the Plaintiff personally delivered a copy of the summons and
complaint to the federal employee’s personal home without providing proof to all parties,
this must be considered hearsay under the law of rule.

The Plaintiff did serve the Defendant by U.S. l\/lail Tracking No. 9505 5158 9827 8276
1207 25.

ln addition, on the subject of service, please see the attachmentsl

l need to respectfully point out the fact, that New Jersey District Attorney’s Office does
an extremely poorjob sending out case mail to the address of record, 3202 Hana Road,
Edison NJ 08817, not the cc: address signed by Assistant U.S. Attorney Kruti Dharia,
i.e. 3203 Hana Road, Edison NJ 08817.

Case 2:18-cv-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 8 of 12 PagelD: 44

ln summary, the Plaintiff does however agree that the U.S. Defendant in this matter
does have 60 days to answer.

Respectfully submitted

Ja es Coe Jr., B.S.E.E

Attachments: (4)

" 38-CCC-.]BC Document8 Filed 10/29/18 Page9 of 12 PagelD: 45

Case 2: ,.
U.S. Departznent of Justice

  

United States Attorney
District of New Jersey
C£m‘l Division

 

CB.MG CMLPENHU aron-md S¢m.i, Suu¢ 700 mm (MJ) mama

Urm'i:n gram Ammr N¢ware. NJ error dirm:(wa'j assist
4 § . .~ f

Kruti 11 l')hano

Assismni Une'led $mfes Auorney

October 15, 2018

§X_EQE
Honorable Claire C. Cecchi

U.S. District Judge
50 Walnut Street
Newark, N.J. 07101

Re: Coe u. Brullo, No. 18-CV~13338 (CCC)(JBC)

Dear Judge Cecchi:

The Govemment submits this letter regarding the lack of service made in
this case. The pro se Plaintiff appears to be bringing an employment action during
his time as an employee of the U,S. Postal Service in 2005a The defendant here is a
federal employee sued in his oEcial capacity Plaintiff states in his complaint that
the basis for jurisdiction is that he is suing the U.S. Government. See ECF No, 1A
Tbus, service must comply with Fed. R. Civ. P. 4(i). In addition to serving the
federal employee Plaintiff must also serve the United States. See Fed. R_ Civ. P.

4(i)(2).

Proper service on the United States requires a party to send a copy of the
summons and complaint by registered or certified mail to the civil-process clerk at
the United States Attorney’s Office for the District of New Jersey (“USAO”) and to
send a copy of the summons and complaint by registered or certiiied mail to the
Attorney General of the United States at Washington, D.C. See Rule 4(i)(l); see also
Fominyam u. Borgen, No. 16~Cv-411, 2017 WL 1243139, at *2 {D.N.J. Jan,. 20, 2017)
(holding that although the plaintiff may have mailed the summons and complaint to
the federal agency, service was improper because he did not serve the USAO and
the Attorney General of the United States); Machu.las u. See§/, Dep’t ofAir Force,
No. 06-CV-225, 2006 WL 2927616, at *2 (D.N.J. Oct. 11, 2006) (dismissing the case
for lack of service because while the pro se plaintiff mailed a copy of the summons
and complaint to the federal agency. he failed to serve the USAO and the Attorney
General of the United States). Here, Plaintiff failed to complete these necessary
steps to effect service

CaSe 2:18-CV-13338-CCC-.]BC Document 8 Filed 10/29/18 Page 10 of 12 Page|D: 46

 

, Second, it appears that Plaintiff personally delivered a copy of the summons
and complaint to the federal employees personal home See ECF No. 5. Rule 4(c)(2)
provides that a party may not personally effect service “Even when service is
effected by use of the mail, only a nonparty can place the summons and complaint
in the mail.” Con,stien v. United States, 628 F.3d 1207, 1213 (IOth Cir. 2010); see
also Fom£nyam, 2017 WL 1243139, at *2 (holding that the pro se plaintiH's attempt
to serve the defendants was improper because he personally mailed the summons
and complaint to the federal agency); McCray u. Un£te Here, No` 13»CV~6540, 2015
WL 1279694, at *3 (D.N.J. Mar. 20, 2015) (concluding that service was ineffective
where the pro se plaide mailed the summonses to the USAO himselt`); Read£ng o.
United States, 506 F. Supp, 2d 13, 19 (D,D-C. 2007) {concluding that Rule 4 ®es not
allow a pro se plaintiff to circumvent procedural requirements by effectuating
service by certified mail himself). Aceordingly, Plainti&‘s attempt to serve the
federal employee is improper because he failed to comply with Rule 4(c)(2).

l also respectftu note that, once Plaintiff completes service in accordance
With Fed. R. Civ. P. 4("1), Defendant has sixty days from the date of service on the
United States Attorney’s Of`lice to answer or otherwise respond to the complaint
See Fed. R. Civ. P. 12(a)(2).

Thank you for your considers tion.

Respectfully submitted

CRAIG CARPENITO
United States Attorney

s/ Kruti Dhorzo
By: Kruti D. Dharia
Assistant U.S. Attorney

oc; James Coe, 3203 Hana Road, Edison, NJ 08817 (by nwil)

l\§

YourMailfror£eseai&ia&eymir§§}BS-CCC-JBC Document8 Fi|eo|10/29/];&;,5Ha,g§z,HLLCQLMMMH.AGZ/primi\/[essage

From: Mayank Trivedi <mayank@mayanktrivedi.net>
To: James Coe <j.coe@verizon.net>
Subject: Your Mai| from US Justice Department
Date: Sun, Oct 21, 2018 4:19 pm
Attachments: JamesAddress1.jpg (5535K), JamesAddressZ.jpg (3047K), JamesLetter.pdf (735K)

 

Hi l\/lr. Coe,

Sincere apologies at the onset to have opened a mail that was addressed to you. l received it yesterday in my mailbox
and as usual thinking of it as my mail l opened it.

l assure you that l haven’t read anything below the opening address on the paper, So you may consider this to be safe
from any disclosure.

Since you no more live in the neighborhood, l couldn’t reach out to you to handover the mail, hence l scanned the letter
and the envelop and sending you this over email.

l hope that you get this email and this letter as it seems to be some important mail. You can reach back to me should
you get this email and we can work a way out for me to handover this mail to you.

Regards

l\/layank

 

2Attached |mages

 

"' l

 

l 01"2 10/25/2018, 3105 PM

Your Mail fronQBRlsz&&'@drt'-LMBS'CCC'JBC Document 8 Fl|€d 10/29/118ps:Pr@@€adl?c&iii/§L'EbhiHQQDhASPrintMessage

 

'> n+"> 10/25/2018, 3:05 PM

